PEE CURIAM.
This is the second time this case has been before the Supreme Court, the only difference in the appeals being in the parties appealing and the order appealed from. See Nicolai et al. v. Board of Adjustment of City of Tucson, 55 Ariz. 283, 101 Pac. (2d) 199. The law as announced in our former opinion is controlling in this appeal.
The judgment is accordingly reversed and the cause remanded with directions that judgment be entered for appellants.
ROSS, C. J., and LOCKWOOD and McALISTEE, JJ., concur.